REQUESTED BY: Gerald E. Chizek, Commissioner of Labor, Nebraska Department of Labor
May illegal aliens obtain unemployment compensation benefits under the provisions of the Nebraska Employment Security Law, Sections 48-601 to 48-669, R.R.S., 1943.
No.
We are in receipt of your letter of April 24, 1978. You advise that the United States Department of Labor has advised you that the Nebraska Employment Security Law, Sections 48-601 to 48-669, R.R.S., 1943, does not contain a provision to deny benefits to illegal aliens as required by the Federal Unemployment Tax Act. Correspondence which you have provided from the U.S. Department of Labor further indicates that the immediate enactment of state legislation specifically prohibiting benefits to illegal aliens is not necessary if current state law can be interpreted by appropriate state officials as requiring the denial of benefits to illegal aliens.
While there is no specific prohibition contained in Nebraska's Employment Security Law prohibiting a claim by an illegal alien, we believe the provisions of Section 48-627, R.R.S., 1943, would effectively bar such a claim. That section of the Employment Security Law reads in part:
   "An unemployed individual shall be eligible to receive benefits with respect to any week, only if the Commissioner of Labor finds:
     (a) He has registered for work at, and there after continued to report at, an unemployment office in accordance with such regulations as the commissioner may prescribe, . . . ." Section 48-627, R.R.S. 1943.
An applicant for unemployment compensation must, according to the above cited statute, be continuously registered with the Nebraska Job Service in order to obtain benefits. We have determined that it is impossible and in fact would be an illegal act for an illegal alien to register with the Nebraska Job Service. This determination is based upon information received from the U.S. Department of Labor by the Nebraska Employment Service and in particular a memo dated January 15, 1975, in which acting Assistant Regional Director, Richard G. Miskimins, advises the Nebraska Job Service that according to a memorandum opinion of the Secretary of Labor, state agency job services offices operating under federal grants may, and should, refuse to provide assistance to illegal aliens. The opinion of the U.S. Department of Labor indicates in no uncertain terms that state job service offices operating with federal funds are not to provide services to illegal aliens.
It is our opinion that current Nebraska law would make it impossible for an illegal alien to collect unemployment compensation. We see no harm in your continued efforts to obtain specific legislation prohibiting such payments but absent the repeal of section 48-627, R.R.S. 1943, we view such legislation as having little substantive effect.
We hope the above is in full response to your request. If we can be of further assistance, please advise.